Opinion issued September 4, 2003







     






In The
Court of Appeals
For The
First District of Texas




NO. 01-01-00826-CV




WESTTEX 66 PIPELINE CO., Appellant

V.

MAYLEE O. BALTZELL, INDIVIDUALLY AND AS TRUSTEE OF THE
GEORGE N. JENKS LIVING TRUST; SALLY M. BARBARICH, AS
TRUSTEE OF THE GEORGE N. JENKS LIVING TRUST; EDGAR R.
JENKS, INDIVIDUALLY AND AS TRUSTEE OF THE GEORGE N.
JENKS LIVING TRUST; GEORGE B. JENKS; AND MOLLY E. JONES,
Appellees




On Appeal from the County Court At Law No. 2 and Probate Court 
Brazoria County, Texas
Trial Court Cause No. 24,427G 




SUPPLEMENTAL  MEMORANDUM OPINION
          On July 17, 2003, this Court issued its corrected memorandum opinion
providing that if the Jenkses filed a remittitur of $149,392 with the Clerk of this Court
by July 31, 2003, we would reform the trial court’s judgment and, as reformed, affirm. 
Otherwise, we would reverse the trial court’s judgment and remand the cause to the
trial court.  The Jenkses have not filed a remittitur.  Accordingly, the judgment of the
trial court is reversed and the cause remanded for further proceedings.  Tex. R. App.
P. 46.3. 
 
 
                                                             Laura Carter Higley
                                                             Justice

Panel consists of Justices Taft, Keyes, and Higley.